Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on December 7, 2021 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 3-6, and 9-13 and the cancellation of claim(s) 2 and 8 have been acknowledged and entered.  
In view of the cancellation of claim(s) 8, the rejection of claim(s) 8 under 35 U.S.C. §112 is withdrawn.
In view of the cancellation of claim(s) 2, the rejection of claim(s) 2 under 35 U.S.C. §102 is withdrawn.
In view of the amendment to claim(s) 1, 3-6, and 9-13, the rejection of claims 1, 3-7, and 9-14 under 35 U.S.C. §102 and 35 U.S.C. §103 is maintained and amended as described below.

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §102/103, see pages 7-11 of the Response to Non-Final Office Action dated September 7, 2021, which was received on December 7, 2021 (hereinafter Response and Office Action, respectively), have been fully considered but they are not persuasive.
As Applicant has amended independent claim(s) 1 and 9 to incorporate the limitations of claim(s) 2, the rejections of claim(s) 1 and 9 have been amended to incorporate the rejection of the respective limitations of claim(s) 2, as appropriate. 
With respect to the rejection(s) of claim(s) 1 and 9 under 35 U.S.C. §102(a)(1) as being anticipated by Khan (U.S. Pat. App. Pub. No. 2016/0155443, hereinafter Khan), applicant asserts that Khan fails to anticipate "determin[ing] a device which will perform an operation corresponding to the intention based on the acquired intention and information on each of a plurality of devices including the artificial intelligence device, the first slave artificial intelligence device and the second slave artificial intelligence device." (Response, pg. 10). Applicant further asserts that Khan fails to anticipate "wherein the information on each of the artificial intelligence device, the first slave artificial intelligence device and the second slave artificial intelligence device includes ..." A) "a distance between an utterance point of the user and each of the plurality of devices," B) "status information indicating an operation status of each of the plurality of devices," and C) "characteristic information indicating a unique characteristic of each of the plurality of devices." (Response, pg. 10-11, emphasis added by applicant). However, these arguments are not persuasive.
Regarding the first argument, applicant specifically argues that “Khan's device does NOT determine the device to respond to based on the devices' operation status and a unique characteristic.” (Response, pg. 11). Examiner respectfully disagrees with this assessment. Khan discloses that, in some embodiments, “if the device can respond, the state transitions 611 to a respond state 620.” (Khan, ¶ [0152]). Thus, the system in Khan determines the device to respond by determining if the device can respond. (Id.) 
To determine which devices can respond, Khan further discloses that “A determination of whether the device can respond can be based on the nature of the recognized command (e.g., the task), determined intent, and other signals, explicitly, implicit, or learned, and device capabilities {a unique characteristic}, data availability {device’s operation status}, or the like as described herein.”  (Id.) “Whether the device can respond [based on] data availability” is the device’s operational status. (Id.)  “Device capabilities” as used in Khan is understood to refer to the capabilities of the device, which are unique characteristics to the devices in question. Examiner notes that the present disclosure includes the “always turned on” status of a refrigerator Instant Applicant, ¶ [166]). As such, Khan discloses “determin[ing] the device to respond to based on the devices' operation status and a unique characteristic.”
However, in light of compact prosecution, the disclosure of Khan is not limited to that specific unique characteristic regarding the devices. Khan further discloses that “hardware of the device can be used to influence the decision (e.g., when playing music, the device with the best quality speakers can be selected),” where “best quality speakers” is a unique characteristic of a device. (Khan, ¶ [0125]). As “best” is a comparative statement, the quality of speakers in other devices are necessarily known such that the system can determine the “best” amongst them. Thus, it is understood that “hardware of the device” in Khan refers to unique characteristics of the device, as provided in the present application.
Regarding the second argument, applicant further argues that “Khan does not anticipate or suggest the specifics of determining a distance between an utterance point of the user and each of the plurality of devices, in which the plurality of devices include the artificial intelligence device, the first slave artificial intelligence device and the second slave artificial intelligence device, as recited in amended claim 1.” However, examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the specifics of determining a distance between an utterance point of the user and each of the plurality of devices…”) are not recited in the currently pending claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant is invited to amend the claims, in light of specification support, such that the desired limitations can be given due consideration.
Further, Khan does disclose “acquired information… includ[ing] a distance between an utterance point of a user and each of the plurality of devices.” As explained in Khan, “response Khan, ¶¶ [0118], [0119]). Khan further discloses the use of device topology to determine which “devices that are near each other” where near can mean “within a threshold physical proximity,” which is applied in response to a user utterance to “further reduce to the set of devices for which the uttering user is authorized.” Thus, Khan discloses both distance between the user and each of the plurality of devices {i.e., “the user is proximate” the device} and distance between the devices {i.e., device topology}. Therefore, the rejection is maintained, as amended above.
Applicant further argues that dependent claims 3-7, and 10-14 are allowable for at least the same reasons as independent claims 1 and 9. Applicant’s arguments in light of the amended claims are not persuasive for the reasons described above. As such, the rejections of claims 3-7, and 10-14 under 35 U.S.C. §102/35 U.S.C. §103 are maintained.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan.

Regarding claim 1, Khan discloses An artificial intelligence device comprising (“the electronic device 150A” which can employ “a decision tree, neural network, or the like” to implement rules, as well as “Machine learning can be implemented to allow the rules to evolve based on learned user behavior or preferences” thus making the electronic device 150A an artificial intelligence devices; Khan, ¶¶ [0029], [0127]-[0128]): a microphone configured to receive a voice command of a user (“the electronic device 150A comprises a microphone 120” where the “electronic devices 150A-N have listening (e.g., voice recognition) capabilities” as part of a “a natural user interface in which a user can simply speak a command”; Khan, ¶¶ [0029], [0030], [0024]); a communication unit configured to wirelessly perform communication with a first slave artificial intelligence device and a second slave artificial intelligence device (Electronic devices 150A {artificial intelligence device}, 150B {first slave artificial intelligence device}, and 150N {second slave artificial intelligence device} “can be interconnected {thus, through a communication unit} in a variety of ways... (e.g., via a wireless network, via wired network, or the like),” where wireless network indicates that the communication unit is configured to wirelessly perform communication.; Khan, ¶¶ [0074]); and a processor configured to acquire an intention of the voice command (“The system 100 and any of the other systems described herein can be implemented in conjunction with any of the hardware components described herein, such as… one or more processors” where the determination is based on a “perceived user intent” for the recognized task from the user speech {intention of the voice command}; Khan, ¶¶ [0037], [0139]) and determine a device which will perform an operation corresponding to the intention (“arbitration can be accomplished {determine a device} to implement a positive Khan, ¶¶ [0139]) based on the acquired intention (“A determination of whether the device can respond can be based on the nature of the recognized command (e.g., the task) [and the] determined intent,”; Khan, ¶¶ [0152]) and information on each of a plurality of devices including the artificial intelligence device, the first slave artificial intelligence device and the second slave artificial intelligence device. (“A determination of whether the device can respond can be based on...device capabilities [and] data availability,” where data is information and availability considers both data on each of the devices and otherwise available to each of the electronic devices 150A {artificial intelligence device}, 150B {first slave artificial intelligence device}, and 150N {second slave artificial intelligence device}.; Khan, ¶¶ [0152]); wherein the information on each of the artificial intelligence device, the first slave artificial intelligence device, and the second slave artificial intelligence device includes a distance between an utterance point of the user and each of the plurality of devices, (“response arbitration rules” can include “the user is proximate” the device {proximity between the user and the device is the distance between the utterance point of the user and the device}, where proximity is determined with reference to each device{i.e., to determine the “most frequently used device” implicitly discloses determining the proximity of the user from each of those devices. Khan further discloses the use of device topology to determine which “devices that are near each other” where near can mean “within a threshold physical proximity,” which is applied in response to a user utterance to “further reduce to the set of devices for which the uttering user is authorized.” Thus, Khan discloses both distance between the user and each of the plurality of devices {i.e., “the user is proximate” the device} and distance between the devices {i.e., device topology}; Khan, ¶¶ [0118], [0119]) status information including an operation status of each of the plurality of devices (“Task arbitration rules can be used by an arbiter after recognition of a command phrase to control which device performs the Khan further discloses that “A determination of whether the device can respond can be based on the nature of the recognized command (e.g., the task), determined intent, and other signals, explicitly, implicit, or learned, and device capabilities {a unique characteristic}, data availability {device’s operation status}, or the like as described herein,”  where “Whether the device can respond [based on] data availability” is the device’s operational status.; Khan, ¶¶ [0124], [0152]), and characteristic information indicating a unique characteristic of each of the plurality of devices (The system further discloses device-specific capabilities {characteristic information} As described in one example, “the technologies can control which device responds based on the capabilities of the device. For example, “Hey Cortana, send an email to X” can result in non-response from the device(s) that do not have an email client to compose and send an email.” “Capabilities of the device,” such as lack of ability to compose and send e-mails is an example of characteristic information. Khan further discloses that “hardware of the device can be used to influence the decision (e.g., when playing music, the device with the best quality speakers can be selected),” where “best quality speakers” is a unique characteristic of a device. As “best” is a comparative statement, the quality of speakers in other devices are necessarily known such that the system can determine the “best” amongst them.; Khan, ¶¶ [0185], [0125]). 

Regarding claim 9, Khan discloses a method of operating an artificial intelligence device, the method comprising (the method performed by “the electronic device 150A” which can employ “a decision tree, neural network, or the like” to implement rules, as well as “Machine learning can be implemented to allow the rules to evolve based on learned user behavior or preferences” thus making the electronic device 150A an artificial intelligence device; Khan, ¶¶ [0029], [0127]-[0128]): receiving a voice command of a user (“the electronic device 150A Khan, ¶¶ [0029], [0030], [0024]); acquiring an intention of the voice command (“The system 100 and any of the other systems described herein can be implemented in conjunction with any of the hardware components described herein, such as… one or more processors” where the determination is based on a “perceived user intent” for the recognized task from the user speech {intention of the voice command}; Khan, ¶¶ [0037], [0139]); receiving information on a first slave artificial intelligence device and information on a second slave artificial intelligence device (Electronic devices 150A {artificial intelligence device}, 150B {first slave artificial intelligence device}, and 150N {second slave artificial intelligence device} “can be interconnected {thus, through a communication unit} in a variety of ways... (e.g., via a wireless network, via wired network, or the like),” where communication with the electronic devices 150B {first slave artificial intelligence device}, and 150N {second slave artificial intelligence device} includes receiving information; Khan, ¶¶ [0074]); and determining a device which will perform an operation corresponding to the intention (“arbitration can be accomplished {determine a device} to implement a positive experience [where] the right endpoint” is “based on perceived user intent,” and where a recognized task is being performed in response to the command phrase, thus the recognized task {operation} corresponds to the intent {intention} of the command phrase; Khan, ¶¶ [0139]) based on the acquired intention (“A determination of whether the device can respond can be based on the nature of the recognized command (e.g., the task) [and the] determined intent,”; Khan, ¶¶ [0152]) and information on each of a plurality of devices including the artificial intelligence device, the first slave artificial intelligence device and the second slave artificial intelligence device. (“A determination of whether the device can respond can be based on...device capabilities [and] data availability,” where data is information and availability considers both data on each of the devices and otherwise available to each of the electronic devices 150A {artificial intelligence device}, 150B {first slave artificial intelligence Khan, ¶¶ [0152]); wherein the information on each of the artificial intelligence device, the first slave artificial intelligence device, and the second slave artificial intelligence device includes a distance between an utterance point of the user and each of the plurality of devices, (“response arbitration rules” can include “the user is proximate” the device {proximity between the user and the device is the distance between the utterance point of the user and the device}, where proximity is determined with reference to each device{i.e., to determine the “most frequently used device” implicitly discloses determining the proximity of the user from each of those devices. Khan further discloses the use of device topology to determine which “devices that are near each other” where near can mean “within a threshold physical proximity,” which is applied in response to a user utterance to “further reduce to the set of devices for which the uttering user is authorized.” Thus, Khan discloses both distance between the user and each of the plurality of devices {i.e., “the user is proximate” the device} and distance between the devices {i.e., device topology}; Khan, ¶¶ [0118], [0119]) status information including an operation status of each of the plurality of devices (“Task arbitration rules can be used by an arbiter after recognition of a command phrase to control which device performs the recognized task. Such rules can take into account… capabilities of the interconnected electronic devices,” where capabilities of the electronic device includes status {capable of performing is both a statement of requisite functions of the device and the availability of the device to do so}. Khan further discloses that “A determination of whether the device can respond can be based on the nature of the recognized command (e.g., the task), determined intent, and other signals, explicitly, implicit, or learned, and device capabilities {a unique characteristic}, data availability {device’s operation status}, or the like as described herein,”  where “Whether the device can respond [based on] data availability” is the device’s operational status.; Khan, ¶¶ [0124], [0152]), and characteristic information including a unique characteristic of each of the plurality of devices (The system further discloses device-specific capabilities {characteristic information} As described in one example, “the technologies can control which Khan further discloses that “hardware of the device can be used to influence the decision (e.g., when playing music, the device with the best quality speakers can be selected),” where “best quality speakers” is a unique characteristic of a device. As “best” is a comparative statement, the quality of speakers in other devices are necessarily known such that the system can determine the “best” amongst them.; Khan, ¶¶ [0185], [0125]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan as applied to claims 1, 2, and 9 above, and further in view of VanBlon (U.S. Pat. App. Pub. No. 2018/0342151, hereinafter VanBlon).

Regarding claim 3, the rejection of claim 1 is incorporated. Khan discloses all of the elements of the current invention as stated above. However, Khan fail(s) to expressly recite wherein the information on each device includes a distance between an utterance point of the user and each device, status information of each device, and characteristic information of each device.  
VanBlon teaches systems and methods for “determin[ing] which device should be associated with a user input.” (VanBlon, ¶ [0015]). Regarding claim 3, VanBlon teaches wherein the processor calculates a total sum of a reward based on the distance (“devices… may process the user input and contextual information to which they have access and declare a confidence score” where the contextual information may include “detected proximity or orientation of a user” {the confidence score may be based on proximity}. Thus, the portion of the confidence score which is attributable to proximity is the reward based on the distance, and the confidence score is the total sum.; VanBlon, ¶¶ [0021]), a reward based on the status information (“devices… may process the user input and contextual information to which they have access and declare a confidence score” where contextual information can further include “recent interactions,” where recent interactions is status information. Thus, the portion of the confidence score which is attributable to recent interactions is the reward based on the status information.; VanBlon, ¶¶ [0021]) and a reward based on the characteristic information with respect to each of the plurality of devices (“devices… may process the user input and contextual information to which they have access and declare a confidence score” where contextual information can further include “a sequence of instructions,” where sequence of instructions references device capabilities (e.g., specific capabilities of a microwave or dishwasher and priority based on a stove being more dangerous than a dishwasher). Thus, the portion of the confidence score which is attributable to the sequence of instructions is the reward based on the characteristic information.; VanBlon, ¶¶ [0021]) and gives priority to each of the artificial intelligence device, the first slave artificial intelligence device and the second slave artificial intelligence device according to the total sum (“the score comparison may be arbitrated by a “master” device or hub that compares scores, and optionally considers priority information, and determines which device will be associated with the user input “; VanBlon, ¶¶ [0021]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for device arbitration of Khan to incorporate the teachings of VanBlon to include wherein the information on each device includes a distance between an utterance point of the user and each device, status information of each device, and characteristic information of each device. The device selection system of VanBlon can help “determine which device is the relevant recipient of a received input… where the input does not explicitly identify a device for which it is intended,” thus improving user experience. (VanBlon, ¶ [0013]).

Regarding claim 4, the rejection of claim 3 is incorporated. However, Khan fails to expressly recite wherein the processor gives highest priority to a device having a largest total sum and determines a device having the highest priority as a device which will perform operation corresponding to the intention.
The relevance of VanBlon is described above with relation to claim 3. Regarding claim 4, VanBlon teaches wherein the processor gives highest priority to a device among the plurality of devices having a largest total sum (“the confidence scores for each device may be communicated and compared by each device to determine whether a particular device has the highest score (e.g. the microwave will execute a command if its score for the command is higher than the score received from other devices)” where the calculation and comparison may be performed by a hub.; VanBlon, ¶¶ [0021]) and determines a device among the plurality of devices having the highest priority as a device which will perform the operation corresponding to the intention (“the score comparison may be arbitrated by a “master” device VanBlon, ¶¶ [0021]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for device arbitration of Khan to incorporate the teachings of VanBlon to include wherein the processor gives highest priority to a device having a largest total sum and determines a device having the highest priority as a device which will perform operation corresponding to the intention. The device selection system of VanBlon can help “determine which device is the relevant recipient of a received input… where the input does not explicitly identify a device for which it is intended,” thus improving user experience. (VanBlon, ¶ [0013]).

Regarding claim 5, the rejection of claim 4 is incorporated. Khan discloses all of the elements of the current invention as stated above. However, Khan fails to expressly recite wherein the processor performs operation corresponding to the intention when the determined device is the artificial intelligence device.
The relevance of VanBlon is described above with relation to claim 3. Regarding claim 5, VanBlon teaches wherein the processor performs the operation corresponding to the intention when the determined device is the artificial intelligence device (The system further discloses that the hub can be a “specified “master” device” and thus the “master device” {artificial intelligence device} can be a determined device; VanBlon, ¶¶ [0021]-[0022]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for device arbitration of Khan to incorporate the teachings of VanBlon to include wherein the processor performs operation corresponding to the intention when the determined device is the artificial intelligence device. The device selection system of VanBlon can help “determine which device is VanBlon, ¶ [0013]).

Regarding claim 6, the rejection of claim 4 is incorporated. Khan discloses all of the elements of the current invention as stated above. However, Khan fails to expressly recite wherein, when the determined device is any one of the first slave artificial intelligence device or the second slave artificial intelligence device, the processor transmits a control command for performing operation corresponding to the intention to the corresponding slave artificial intelligence device.
The relevance of VanBlon is described above with relation to claim 3. Regarding claim 6, VanBlon teaches wherein, when the determined device is any one of the first slave artificial intelligence device or the second slave artificial intelligence device, the processor transmits a control command for performing the operation (As described with reference to the first device, in response to the “user input [being] associated with the first device,” the hub communicates “an instruction {control command} to execute the input on the first device may be optionally communicated to the first device” and “the instruction may be communicated (e.g., routed) from a hub {the processor of the artificial intelligence device} or other device to the first device, for example using wireless or wired communication techniques.”; VanBlon, ¶¶ [0040]-[0041]) corresponding to the intention to the corresponding slave artificial intelligence device (the instruction {control command} is communicated, which is a response to the user input {corresponding to the intention}, in response to the “user input [being] associated with the first device” {to the corresponding slave artificial intelligence device}.; VanBlon, ¶¶ [0040]-[0041]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for device arbitration of Khan to incorporate the teachings of VanBlon to include wherein, when the determined device is any one of the first slave artificial intelligence device or the second slave VanBlon can help “determine which device is the relevant recipient of a received input… where the input does not explicitly identify a device for which it is intended,” thus improving user experience. (VanBlon, ¶ [0013]).

Regarding claim 7, the rejection of claim 1 is incorporated. Khan discloses all of the elements of the current invention as stated above. However, Khan fails to expressly recite wherein the processor transmits a message for requesting information on the first slave artificial intelligence device or the second slave artificial intelligence device, when the voice command is received.
The relevance of VanBlon is described above with relation to claim 3. Regarding claim 7, VanBlon teaches wherein the processor transmits a message for requesting information on the first slave artificial intelligence device or the second slave artificial intelligence device, when the voice command is received (In one embodiment, the hub begins with “user input may be received [such as] through a microphone and optionally may be processed by voice recognition technology” In response to receiving the user input, the system determines “a status of a first device [and] a status of a second device” which “may include a previously or presently detected interaction with a device” and where the hub “which communicates information about the user input... to the other devices” in response to receiving the user input, thus transmitting a message. The hub “receiving forwarded input or other sensed information from smart devices” in response to the communication, thus indicating that the message is for requesting information.; VanBlon, ¶¶ [0042], [0022], [0028]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for device arbitration of Khan to incorporate the teachings of VanBlon to include wherein the processor VanBlon can help “determine which device is the relevant recipient of a received input… where the input does not explicitly identify a device for which it is intended,” thus improving user experience. (VanBlon, ¶ [0013]).

Regarding claim 10, the rejection of claim 9 is incorporated. Claim 10 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 11, the rejection of claim 10 is incorporated. Claim 11 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 12, the rejection of claim 11 is incorporated. Claim 12 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Regarding claim 13, the rejection of claim 9 is incorporated. Claim 13 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Regarding claim 14, the rejection of claim 9 is incorporated. Claim 14 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (U.S. Pat. App. Pub. No. 2014/0142934) discloses a speech recognition system which determines the location of a first device and a second device, as compared to one another and to a user.
Mese et al. (U.S. Pat. App. Pub. No. 2018/0027127) discloses systems and methods for coordinating speech input between multiple local devices including determining distance between the user and each of said devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657